Fourth Court of Appeals
                                         San Antonio, Texas

                                    MEMORANDUM OPINION
                                             No. 04-15-00497-CV

                                           IN RE Natalie BAKER

                                      Original Mandamus Proceeding 1

Opinion by: Patricia O. Alvarez, Justice
Dissenting Opinion by: Jason Pulliam, Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Patricia O. Alvarez, Justice
                  Jason Pulliam, Justice

Delivered and Filed: August 19, 2015

PETITION FOR WRIT OF MANDAMUS DENIED

           Late on August 7, 2015, relator Natalie Baker filed a petition for writ of mandamus and a

motion for emergency stay and temporary orders in the underlying child custody proceeding

pending a ruling on the mandamus petition. Natalie challenged the trial court’s authority to assert

temporary emergency jurisdiction to enter an order granting a plea in abatement and making

temporary orders for custody, possession, and access to the children pursuant to Texas Family

Code section 152.204(a). TEX. FAM. CODE ANN. § 152.204(a) (West 2014). She requested a stay

of all proceedings in the trial court, as well as a stay of enforcement of the temporary emergency

orders, which included an order requiring Natalie to deliver the children to the father on August 7,


1
  This proceeding arises out of Cause Nos. 2015-CI-11242, styled In the Interest of A.N.B. and N.A.B., Children,
pending in the 57th Judicial District Court, Bexar County, Texas, the Honorable Larry Noll presiding; and 2015-CI-
12953, styled Ex parte A.N.B. and N.A.B., Children, pending in the 45th Judicial District Court, Bexar County, Texas,
the Honorable Larry Noll presiding.
                                                                                      04-15-00497-CV


2015 at 6:00 p.m. Natalie also requested that this court enter temporary orders contrary to those

ordered by the trial court. This court issued an order denying Natalie’s request for emergency stay

and temporary orders on August 7, 2015.

       On August 10, 2015, Natalie filed an amended mandamus petition which included

reporter’s records from two hearings conducted in the trial court. On August 11, 2015, Natalie

filed a second petition for writ of mandamus and motion for emergency stay. In the second

mandamus petition, Natalie again seeks to challenge the emergency temporary orders on the basis

of jurisdiction. In addition, Natalie complains of the trial court’s subsequent order for issuance of

writ of attachment and order to appear and produce the children, signed by the trial court on August

10, 2015 in Cause No. 2015-CI-12953, an original proceeding for writ of attachment initiated by

the father on August 10th after Natalie failed to produce the children on August 7th as ordered. In

her second motion for emergency stay, Natalie asks this court to stay the enforcement and

execution of the writ of attachment and order to appear.

       The court has considered the initial, amended and second petitions for writ of mandamus,

as well as the mandamus record provided to this court, and is of the opinion that relator is not

entitled to mandamus relief. Accordingly, the petitions for writ of mandamus and relator’s second

motion for emergency stay are denied. See TEX. R. APP. P. 52.8(a).


                                                  Patricia O. Alvarez, Justice




                                                -2-